Citation Nr: 0820349	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  07-21 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to 
April 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina.

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007). 

In March 2008 the veteran's representative submitted a 
statement by the veteran that apparently contains signatures 
of people who can attest to the increasing severity of his 
hearing loss.  The veteran's representative waived RO review 
of this newly submitted evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was provided a VA audiometric examination in 
September 2006.  The veteran submitted a June 2007 private 
audiological report.  However, the June 2007 report is not in 
the proper format and can not be used by the VA to rate the 
veteran's hearing loss disability.  The June 2007 private 
audiological evaluation does seem to show a worsening of the 
veteran's hearing acuity since the September 2006 VA 
audiological evaluation.  It also may show hearing loss that 
meets the criteria for exceptional hearing loss under 38 
C.F.R. § 4.86(a) (2007).  In addition, the veteran has also 
provided a statement in March 2008 that his hearing has 
continued to worsen.

Therefore, the Board finds that a contemporaneous and 
thorough VA audiological examination should be conducted to 
determine the current severity of the veteran's bilateral 
hearing loss.  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

The Board notes that the veteran should be provided the 
notice required under 38 U.S.C.A. §  5103(a) (West 2002).  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty-to-
assist notice regarding the claim for a 
higher rating for bilateral hearing loss.  
The notice letter must explain that 
evidence is required to demonstrate the 
worsening of the service-connected 
condition and the effect of that worsening 
on the claimant's occupational and daily 
life, or to provide, at least in general 
terms, the criteria beyond the effect of 
the worsening of the disability upon the 
occupational and daily life that is 
necessary to be awarded the higher 
disability rating for the condition (such 
as a specific measurement or test result).  
The notice letter should also provide 
examples of the types of medical and lay 
evidence that the veteran may submit that 
are relevant to establishing increased 
compensation.  The veteran should then be 
afforded an appropriate period of time to 
respond. The RO should attempt to obtain 
any additional evidence identified by the 
veteran.

2.  The veteran should be scheduled for a 
VA audiometric examination.  

3.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



